Citation Nr: 1430235	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-12 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and November 2011 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for tinnitus and bilateral hearing loss, respectively.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2012, and a transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the April 2012 Board hearing, the Veteran was informed that he could submit additional evidence regarding the issues on appeal and that he could waive the right to have the AOJ review such evidence.  Subsequently, the Board received medical evidence in May 2012, but no waiver was received.

In April 2014, the Board sent a letter to the Veteran informing him that he could waive his right to have the AOJ review the evidence received in May 2012.  The letter also stated that if the Board did not hear from the Veteran within 45 days of the letter, the Board will assume that the Veteran does not wish to have the Board decide his appeal at this time and will remand his appeal to the AOJ for review.  As the Board did not hear from the Veteran by the end of the 45-day time period, the appeal must be remanded to the AOJ for review in the first instance.

Accordingly, the case is REMANDED for the following action:

The claims of service connection for bilateral hearing loss and tinnitus should be readjudicated to include consideration of the evidence received since the February 2012 supplemental statement of the case.  If the benefits sought on appeal remain denied, the appellant should be furnished a new supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



